Citation Nr: 0206966	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  95-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
laparotomy, appendectomy, and ovarian cyst biopsy scar, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for temporomandibular joint syndrome, on appeal from 
the initial grant of service connection.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to service 
connection for temporomandibular joint syndrome, and 
entitlement to a compensable disability evaluation for a 
laparotomy, appendectomy, and ovarian cyst biopsy scar.  In 
January 1995, the RO granted service connection for 
temporomandibular joint syndrome and assigned a 10 percent 
disability rating, effective as of June 24, 1993, the date of 
receipt of the veteran's claim.  The veteran appealed both 
the denial of a compensable disability evaluation for her 
abdominal scar, and the assignment of only a 10 percent 
disability rating for her temporomandibular joint syndrome.  
See AB v. Brown, 6 Vet. App. 35 (1993).  In June 1997, the 
Board, in pertinent part, remanded this case in order to 
accomplish additional development of the evidence.  In March 
1998, the RO assigned a 10 percent rating for the abdominal 
scarring, effective as of June 24, 1993.

The veteran failed to report for a personal hearing before a 
Member of the Board, sitting at the Montgomery RO, that was 
scheduled for October 23, 1996.  Documentation associated 
with her claims file shows that notice of this scheduled 
hearing was returned by the Postal Service due to the fact 
that her postal box (which was her mailing address) had been 
closed.  She thereafter advised VA that she did not desire a 
hearing.

The June 2000 supplemental statement of the case (SSOC), 
shows that the veteran's service-connected temporomandibular 
joint syndrome has been assigned a 20 percent disability 
rating.  However, the most recent rating action taken with 
regard to this disorder indicates that it is currently 
assigned a 10 percent disability rating.  The Board's 
discussion herein with regard to that issue is based on the 
fact that this disorder is, in fact, rated as 10 percent 
disabling.

In November 2000, the Board denied the veteran's claims and 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).

In July 2001, counsel for the VA filed a Motion for Remand 
and to Stay Further Proceedings which was not opposed by the 
appellant.  The VA moved the Court to vacate and remand the 
November 2000 decision of the Board.  An Order of the Court 
dated in September 2001 granted the motion.

In a February 2002 statement, the veteran raised the issues 
of service connection for loss of ovary and for an increased 
rating for fibrocystic breast disease.  As those issues are 
not inextricably intertwined with the issues before the 
Board, they referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A laparotomy, appendectomy, and ovarian cyst biopsy scar 
is manifested by tenderness and complaints of pain and is not 
shown to be productive of limitation of function of any 
affected part or subject to repeated ulceration.

2.  Bilateral temporomandibular range of motion is, and has 
been, essentially normal on fluoroscope examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a laparotomy, 
appendectomy, and ovarian cyst biopsy scar in excess of 10 
percent are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).

2.  The criteria for a disability rating for 
temporomandibular joint syndrome in excess of 10 percent, as 
of and subsequent to June 24, 1993, are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.150, Diagnostic Code 9905 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

Service connection for a disability characterized as 
laparotomy scar with appendectomy and biopsy of ovarian cyst, 
left, was granted by the RO in September 1975, following 
review of evidence that included the veteran's service 
medical records.  The RO noted that these records showed that 
she had been admitted during service for an exploratory 
laparotomy, and that a corpus luteum cyst on the left ovary 
had been discerned; she underwent a left ovarian biopsy and 
an appendectomy.  A noncompensable evaluation was assigned 
pursuant to Diagnostic Code 7341, effective as of November 2, 
1974.  In November 1992, the RO, in conjunction with 
consideration of the veteran's claim for nonservice-connected 
pension benefits, evaluated the severity of this disability 
under Diagnostic Code 7399-7805.

The report of a September 1994 visit to a private clinic 
shows that the veteran's abdomen was benign, with a well-
healed Pfannenstiel incision.

The report of a September VA dental examination shows that 
the veteran furnished a long history of temporomandibular 
joint complaints dating back to her period of active service.  
She indicated that she experienced difficulty chewing, pain, 
headaches, and aggravation of existing neck pain.  On 
examination, she opened her jaws adequately and was able to 
go into left and right excursive movements on auscultation.  
There was clicking and popping.  The problem was deemed to 
cause mastication difficulty, along with pain and discomfort.

The report of an October 1994 VA arthrogram of the veteran's 
temporomandibular joint notes impressions of bilateral 
meniscus dislocations, left greater than right; bilateral 
condylar osteopenia, left greater than right; and bilateral 
capture, with no evidence of perforation.  The report shows 
that left side condyle range of motion was greater than 
expected, and that right side condyle range of motion was 
normal.

In a January 1995 rating decision, the RO granted service 
connection for temporomandibular joint syndrome, and assigned 
a 10 percent disability rating, effective as of June 24, 
1993, the date of receipt of the veteran's claim.  The RO 
evaluated the severity of this disability under Diagnostic 
Code 9905.

A July 1996 VA treatment record shows that the veteran 
reported epigastric burning subsequent to eating, and 
indicates assessments to include gastroesophageal reflux 
disease (GERD).  A September 1997 VA treatment record notes 
complaints that included reflux and chest pain, and an 
impression of GERD with a hiatal hernia.

The report of a November 1997 VA examination indicates that 
the veteran cited left lower abdominal discomfort also 
associated with an incisional scar in the left lower 
quadrant.  She indicated that the scar area was tender, and 
that there was some discomfort on pressure with regard to her 
movements in that particular area.  On examination, an 8 cm. 
left lower abdominal scar that was well healed and without 
keloid was noted.  There appeared to be no masses or 
abnormalities associated with the scar, although she 
complained of pain on superficial palpation, along with deep 
abdominal pain.  The report notes impressions to include 
status post gynecologic procedure with left lower quadrant 
well-healed scar; the examiner noted that he had referred her 
to gynecology for a follow-up evaluation and consideration of 
etiology for her abdominal pain.

The report of a December 1997 VA arthrogram indicates that 
attempts to accomplish contrast injection were unsuccessful, 
and that a decision was made to examine the temporomandibular 
joints only with fluoroscopy.  The report shows that range of 
motion was within normal limits.

The report of a February 1998 dental and oral examination, 
conducted on behalf of VA, indicates that magnetic resonance 
images of the temporomandibular joint revealed internal 
derangement as manifested by an anterior dislocated disc.

In March 1998, the RO increased the disability rating for the 
veteran's service-connected laparotomy, appendectomy, and 
ovarian cyst biopsy scar to 10 percent, effective as of June 
24, 1993, the date of receipt of her claim for increased 
disability compensation.  This appeal ensued.

The report of a January 1999 VA gastrointestinal examination 
notes an impression of gastrointestinal distress, with a 
history of irritable bowel syndrome and documented colitis on 
biopsy, along with periodic exacerbations of lower abdominal 
pain.  The report of a January 1999 VA general medical 
examination notes impressions of gastrointestinal distress, 
and history of gastroesophageal reflux symptoms.

A March 1999 statement from a private physician shows that 
the veteran had been experiencing irregular bleeding and 
lower abdominal pain, and indicates that the possible causes 
of this pain were a right ovarian cyst, a fibroid on her 
uterus, and scar tissue where her left ovary had been 
removed.

VA and private medical records dated in March 2000 note that 
the veteran had been accorded treatment for uterine bleeding 
and abdominal pain.

In February 2002, the veteran submitted a statement 
indicating that at her scheduled gynecological appointments, 
she had not been able to see a doctor, but only a physician's 
assistant about the condition under appeal.  She indicated 
that she had requested to see a physician but had not been 
permitted to do so.  She also indicated that she was having 
increasing pain.  

II.  Legal analysis

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The veteran has been notified that evidence showing an 
increase in the severity of her service-connected 
temporomandibular joint syndrome and laparotomy, 
appendectomy, and ovarian cyst biopsy scar is necessary to 
substantiate her claims.  That is the key issue in this case, 
and the rating decisions, the statement of the case (SOC), 
SSOC's, and the Board's November 2000 decision adequately 
informed the veteran of the criteria required for the 
assignment of ratings in excess of 10 percent.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions and the SOC and SSOC's 
sent to the veteran informed her of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

The veteran has not referenced any unobtained evidence that 
might aid her claims for a ratings in excess of 10 percent 
for the service-connected scar and temporomandibular joint 
syndrome or that might be pertinent to the bases of the 
denial of the claims.  The RO requested all relevant VA 
treatment records identified by the veteran.  In this case, 
the RO provided the veteran VA examinations.  The Board notes 
that in February 2000, the veteran submitted a statement 
indicating that she had increased pain.  She also gave 
permission to request her records from Dr. Daniel to further 
substantiate the fact that she is missing an organ and should 
qualify for compensation based on that fact.  The veteran did 
not identify any records pertinent to the claims before the 
Board and her complaints of pain with regard to the service-
connected scar have been documented in the record and 
considered by the Board.  As her statement does not identify 
any additional pertinent records or show a need for an 
additional VA examination, the Board finds that the duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims has been satisfied.

There is more than sufficient evidence of record to decide 
the veteran's claims properly.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity.


1.  Entitlement to an increased disability rating for a 
laparotomy, appendectomy, and ovarian cyst biopsy scar, 
currently evaluated as 10 percent disabling

The severity of a scar is ascertained, for VA rating 
purposes, by the application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  The veteran's scar has been evaluated as 10 
percent disabling under Diagnostic Code 7804, which provides 
for a maximum of 10 percent for superficial scars that are 
tender and painful on objective demonstration.  This being 
the maximum disability rating provided under Diagnostic Code 
7804, she cannot be awarded more for the scar unless there 
are separately disabling features not compensated under that 
code.  The Court has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Superficial scars that are poorly nourished, with repeated 
ulceration are evaluated under Diagnostic Code 7803.  This 
code provides for a maximum 10 percent disability rating.  
However, there is no evidence that the veteran's service- 
connected laparotomy scar is poorly nourished or repeatedly 
ulcerated.  It has been described as well healed and without 
keloid.  There is no evidence of repeated ulceration of the 
scar.  Accordingly, the preponderance of the evidence is 
against a separate evaluation under Diagnostic Code 7803.

Under Diagnostic Code 7805, other scars are rated based on 
the limitation of function of the part affected.  The 
question that must be resolved, therefore, is whether this 
scar is productive of functional limitation.

This question must be answered in the negative.  The report 
of the November 1997 VA examination shows that there was an 8 
cm. left lower abdominal scar that was well healed and 
without keloid; it does not indicate that this scar caused 
either impairment of the veteran's abdominal muscles (or 
impairment of abdominal movement) or gastrointestinal 
impairment.  While the medical evidence shows that she was 
accorded treatment for gastrointestinal problems, it also 
shows that these problems were primarily attributed to GERD, 
and not to her abdominal scarring.  The only evidence that 
would support a conclusion that there is an etiological 
relationship between her service-connected scar, and her 
gastrointestinal discomfort and bleeding, is the March 1999 
private medical statement whereby the scar tissue where her 
left ovary was removed is cited as one of several "possible" 
causes of her pain.  Pain attributed to the scar is already 
compensated under Diagnostic Code 7804 at the maximum 
permitted.  This statement must be balanced against the 
reports of medical treatment and examination, dated both 
prior and subsequent to March 1999, that do not indicate that 
her abdominal scarring caused any limitation of function.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for a laparotomy, appendectomy, and ovarian cyst 
biopsy scar.  Her claim, therefore, must be denied.


2.  Entitlement to a disability rating in excess of 10 
percent for temporomandibular joint syndrome, on appeal from 
the initial grant of service connection

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  The examination on 
which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry is to be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2001).

The disability rating for temporomandibular joint syndrome 
arises from the initial grant of service connection for that 
disorder; accordingly, the procedures and requirements set 
forth by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999), are applicable in this instance.  In that decision, 
the Court held that, at the time of an initial rating 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time based on the facts 
found (a practice known as "staged" ratings).  The instant 
case, which arises from an initial grant of service 
connection, is such an instance wherein "staged" ratings may 
be appropriate.

The severity of temporomandibular joint syndrome is 
ascertained, for VA rating purposes, by the application of 
diagnostic criteria set forth at Diagnostic Code 9905 of the 
Schedule.  See 38 C.F.R. § 4.150 (2001).  Under these 
criteria, the 10 percent disability rating that has been 
assigned since June 24, 1993, contemplates either limitation 
of inter-incisal range of motion from 31 mm to 40 mm, or 
limitation of lateral excursion range of motion from 0 (zero) 
mm to 4 mm.  A rating higher than 10 percent would be 
appropriate for limitation of inter-incisal range of motion 
from 21 mm to 30 mm.

The medical evidence does not demonstrate that a higher 
disability rating, in excess of 10 percent, can be assigned 
at any time during the period at issue.  While specific 
measurements delineating inter-incisal ranges of motion have 
not been obtained, it is noted that diagnostic testing, to 
include such testing conducted pursuant to the Board's June 
1997 remand, consistently shows that the veteran exhibited, 
essentially, full range of temporomandibular joint motion.  
In October 1994, left condyle range of motion was greater 
than expected, while right condyle range of motion was 
normal.  The report of an arthrogram conducted in December 
1997 similarly shows that bilateral range of motion was 
within normal limits.  The medical evidence does not 
demonstrate that at any time subsequent to June 24, 1993, the 
veteran's temporomandibular joint syndrome was manifested by 
limited inter-incisal range of motion.  It follows that, if 
range of motion was not compromised, the limited motion that 
must be demonstrated for a disability rating higher than the 
10 percent that has been in effect since June 24, 1993, has 
not been shown.

With regard to the question of functional impairment, it must 
be noted that 38 C.F.R. § 4.40 requires that such impairment 
be confirmed by adequate pathology.  No such pathology, as 
measured by inter-incisal limitation of motion, has been 
demonstrated.  The Board must therefore find that the 10 
percent disability rating that has been in effect since June 
24, 1993, sufficiently compensates the veteran for her 
complaints of pain and impairment.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a higher disability rating for her service-connected 
temporomandibular joint syndrome, on appeal from the initial 
grant of service connection.  Her claim for a rating in 
excess of 10 percent must be denied.


ORDER

An increased disability rating for laparotomy, appendectomy, 
and ovarian cyst biopsy scar, currently evaluated as 10 
percent disabling, is denied. 

A disability rating in excess of 10 percent for 
temporomandibular joint syndrome, on appeal from the initial 
grant of service connection, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

